Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazi et al. (US 5,654,104) in view of Ikeda et al. (US 2013/0008570) and Kordomenos et al. (US 4,486,556).
Regarding Claims 1-3, 5-6, and 9-13, Yoshikazi discloses a polyolefin-covered steel product comprising a steel sheet (Col 3, lines 41-42), an epoxy primer (i.e. first layer) having a thickness of 5 to 300 microns (Col 3, lines 6-7), and a modified polyolefin resin layer (i.e. second layer) (Col 2, line 25) which is a polyolefin modified with an unsaturated carboxylic acid (Col 4, lines 26-28) and has a thickness of 10 microns to 3 mm (Col 4, lines 35-37).
Yoshikazi does not disclose the steel sheet is a hot-dip galvannealed steel sheet.
Ikeda discloses a hot-dip galvannealed steel sheets having an ultrahigh strength and improved workability (para 0001) and discloses that Hot-dip galvannealed steel sheets have excellent rust prevention (paras 0002 and 0020).
It would have been obvious to a person having ordinary skill in the art prior to modify Yoshikazi to incorporate the teachings of Ikeda to use hot-dip galvannealed steel sheets as the metal sheet. Doing so would produce a surface treated metal sheet having an ultrahigh strength, improved workability, and excellent rust prevention.
Yoshikazi in view of Ikeda does not disclose the epoxy primer (i.e. first layer) comprising a blocked isocyanate.
Kordomenos discloses a primer that is highly resistant to corrosion, humidity, and solvent where the primer comprises epoxy and blocked isocyanate (Col 1, lines 5-11; Col 4, lines 6-29) where the primer is used on metal such as steel (Col 24, lines 11-12). While the reference discloses use of solvent, this is removed in final product; other components disclosed are all optional (i.e. primer may consist of only epoxy resin and blocked isocyanate) (Col 23, lines 61-68). The blocked isocyanates include aliphatic polyisocyanate such as hexamethylene diisocyanate (Col 14, lines 1-15) and aromatic polyisocyanate such as tolylene or xylylene diisocyanate (Col 14, lines 11-15). The blocking agent includes oxime and lactam (Col 15, lines 7-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshikazi in view of Ikeda to incorporate the teachings of Kordomenos and use the primer of Kordomenos, consisting or epoxy resin and blocked isocyanate, as the epoxy primer disclosed in Yoshikazi. Doing so would produce a steel product wherein the primer is highly resistant to corrosion, humidity, and solvent. 
While there is no disclosure in Yoshikazi in view of Ikeda and Kordomenos of a specific amount of blocked isocyanate, Kordomenos discloses the blocked isocyanate is used as a crosslinking agent (Abstract, lines 2-3). It would have been obvious to one of ordinary skill in the art to choose amount of blocked isocyanate, including that presently claimed, in order to produce primer with desired amount of crosslinking.
Regarding Claim 4, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi further discloses a polyolefin resin layer (plastic) laminated on the acid-modified polyolefin layer (Col 2, lines 22-29). 
Regarding Claims 15-16, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi further discloses the acid-modified polyolefin comprises polypropylene and ethylene propylene block copolymer (col.4, lines 46-51).
Regarding Claim 18, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi further discloses the acid-modified polyolefin comprises maleic acid (Col 4, lines 26-28).
Regarding Claim 20, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi further discloses the acid-modified polyolefin may comprise 100% of the acid-modified polyolefin resin layer (i.e. second layer).
Claims 7-8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazi in view of Ikeda and Kordomenos as applied to claim 1 above, and further in view of Agag et al. (US 2020/0230854).
Regarding Claims 7-8, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. While Kordomenos discloses the blocked isocyanate may be an aliphatic polyisocyanate, there is no disclosure that the blocked isocyanate is an alicyclic diisocyanate or isophorone diisocyanate.
Agag discloses an adhesive composition for bonding plastic to metal (para 0006) comprising grafted polypropylene resin, epoxy resin and blocked isocyanate (abstract). Agag discloses blocked isocyanate that is bis(cyclic urea), such as isophorone diisocyanate, which is a cycloaliphatic diisocyanate, are preferred because no bi-products are formed (para 0047).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshikazi in view of Ikeda and Kordomenos to incorporate the teachings of Agag to produce the sheet using isophorone diisocyanate as the blocked isocyanate. Doing so would prevent the production of byproducts.
Regarding Claims 14 and 17, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. There is no disclosure that the acid-modified polyolefin is a graft (co)polymer or a copolymer comprising, in polymerized form, propylene and an α-olefin having a carbon number in a range of from 4 to 18.
Agag discloses an adhesive composition for bonding plastic to metal (para 0006) comprising grafted polypropylene resin, epoxy resin and blocked isocyanate (abstract). Agag discloses the grafted polypropylene resin is preferably maleic anhydride grafted polymer, such as that wherein the polymer is copolymer of propylene and C4-C9 olefin, in order to produce a strong chemical bond on both the rigid substrate (i.e. metal) and the liquid introduced substrate (i.e. plastic) (0019-0022).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshikazi in view of Ikeda and Kordomenos to incorporate the teachings of Agag to produce the sheet using a maleic anhydride grafted copolymer of propylene and C4-C9 olefin as the polyolefin, in order to produce a strong chemical bond on both the metal and the plastic.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazi in view of Ikeda and Kordomenos as applied to claim 1 above, and further in view of Saito et al. (US 2008/0081196).
Regarding Claim 19, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi in view of Ikeda and Kordomenos does not disclose the acid-modified polyolefin has an acid value in a range of from 3 to 100 mg KOH/g.
Saito discloses an anticorrosive coating for a metal sheet (abstract) comprising an acid modified polyolefin with acid value of 0-30 (paras 0031, 0036, 0051). This produces a coat excellent in adhesion to the substrate and to a top-coating film, excellent in alkali resistance, and excellent in solvent resistance (para 0051).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshikazi in view of Ikeda and Kordomenos to incorporate the teachings of Saito to produce the sheet using an acid modified polyolefin with acid value of 0-30. Doing so would produce a coat excellent in adhesion to the substrate and to a top-coating film, excellent in alkali resistance, and excellent in solvent resistance.
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
Applicant argues that Kordomenos does not disclose a layer consisting of epoxy resin and blocked isocyanate, wherein the blocked isocyanate is within the claimed amounts.
However, Kordomenos does disclose a primer which may consist of only epoxy resin and blocked isocyanate. While there is no explicit disclosure of a specific amount of blocked isocyanate, Kordomenos discloses the blocked isocyanate is used as a crosslinking agent. It would have been obvious to one of ordinary skill in the art to choose amount of blocked isocyanate, including that presently claimed, in order to produce primer with desired amount of crosslinking (see paras 10-12 above).
Applicant argues that combining Kordomenos with Yoshikazi is basically a selection from the entire body of known epoxy primers and that it is not clear whether the use of Kordomenos' system would have predictably functioned with/adhered to Yoshikazi’s coatings and Ikeda’s steel, and it is also unclear whether Ikeda’s steel is superior to Yoshikazi’s for the purposes of Yoshikazi.
However, as set forth above, there is proper motivation to combine Kordomenos with Yoshikazi, namely, to produce a steel product wherein the primer is highly resistant to corrosion, humidity, and solvent. Further, given that Yoshikazi discloses steel sheet with epoxy primer and given that Kordomenos discloses primer comprising epoxy and blocked isocyanate that is used on metal such as steel, there is a reasonable expectation of success when combining the references. Applicant has not provided any evidence that the epoxy primer from Kordomenos would not function with Yoshikazi’s coatings or Ikeda’s steel. Additionally, there is proper motivation to combine Ikeda with Yoshikazi, namely, produce a surface treated metal sheet having an ultrahigh strength, improved workability, and excellent rust prevention. Applicant has not provided any evidence that using the hot-dip galvannealed steel sheet of Ikeda as the metal sheet in Yoshikazi, would not result in ultrahigh strength, improved workability, and excellent rust prevention.  
Applicant points to Tables III and IV or Kordomenos to argue that Kordomenos only discloses use of 29.9 and 36.6 mass% of isocyanate, which is outside of the claimed range.
However, Tables III and IV or Kordomenos are only examples. The disclosure of Kordomenos does not limit the amount of isocyanate used. Since Kordomenos discloses the blocked isocyanate is used as a crosslinking agent, it would have been obvious to one of ordinary skill in the art to choose amount of blocked isocyanate, including that presently claimed, in order to produce primer with desired amount of crosslinking. Further Applicant provides not evidence establishing the criticality of the claimed range of blocked isocyanate.
Applicant argues that the claimed thicknesses of the first and second layers would not be obvious over the cited art.
However, Applicant provides no evidence to support this argument, or to establish criticality of the claimed thickness ranges. Yoshikazi discloses an epoxy primer (i.e. first layer) having a thickness of 5 to 300 microns, and a modified polyolefin resin layer (i.e. second layer) having a thickness of 10 microns to 3 mm (see para 5 above). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787